  Case 3:18-cr-01809-JLS Document 68 Filed 06/11/21 PageID.461 Page 1 of 1

AO 248 (Rev. 08/20) ORDER ON MOTION FOR SENTENCE REDUCTION UNDER 18 U.S.C. § 3582(c)(1)(A)

                          UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF CALIFORNIA

 UNITED STATES OF AMERICA
                                                          Case No. 18CR1809-JLS

                                                          ORDER ON MOTION FOR
 v.                                                       SENTENCE REDUCTION UNDER
                                                          18 U.S.C. § 3582(c)(1)(A)

                                                          (COMPASSIONATE RELEASE)
 JUAN JOSE LUNA CARDENAS


       Upon motion of       the defendant      the Director of the Bureau of Prisons for a

reduction in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable

factors provided in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the

Sentencing Commission,

IT IS ORDERED that the motion is:

           DENIED WITHOUT PREJUDICE because the defendant has not exhausted all

administrative remedies as required in 18 U.S.C. § 3582(c)(1)(A), nor have 30 days lapsed since

receipt of the defendant’s request by the warden of the defendant’s facility. Defendant has failed

to provide proof that he submitted a compassionate release request to his warden of his facility

and Plaintiff indicates that the facility has no record of Defendant’s submission of such a request.

       IT IS SO ORDERED.

Dated: June 11, 2021
